      Case: 1:19-cv-00081-DAR Doc #: 43 Filed: 02/08/19 1 of 2. PageID #: 318



                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO


 JAMES EVERETT SHELTON,                            )   CASE NO. 1:19CV00081
                                                   )
                 Plaintiff,                        )   MAGISTRATE JUDGE DAVID RUIZ
                                                   )
         v.                                        )
                                                   )   KAA ENERGY INC.’S MOTION FOR
 DIRECT ENERGY, LP, et al.,                        )   JUDGMENT ON THE PLEADINGS
                                                   )
                 Defendants.                       )

        Defendant, KAA Energy Inc. (“Defendant”), respectfully requests this Court to dismiss James

Shelton’s (“Plaintiff”) claim for violation of the Telephone Consumer Protection Act, pursuant to

Rule 12(C) of the Federal Rules of Civil Procedure. In support of this request, KAA would adopt, in

its entirety as applicable to Plaintiff James Shelton, the Motion to Dismiss filed by Co-Defendant

Direct Energy, LP, seeking dismissal via Fed. R. Civ. P. 12(b)(6). (Doc #13). Indeed, the judgment on

the pleadings standard is the same as that which applies to motions to dismiss under Fed. R. Civ. P.

12(b)(1) and (b)(6). Lindsay v. Yates, 498 F.3d 434, 438 (6th Cir. 2007). To the extent that leave is

required to incorporate Direct Energy’s Motion to Dismiss, such leave is expressly requested.

        As show in Direct Energy’s Motion to Dismiss, and KAA’s adoption of said motion, Plaintiff

can establish no factual or legal basis to support his claim of violation of the TCPA against any

defendant in this case. As such, dismissal of his claims are proper as a matter of law.

                                                           Respectfully submitted,

                                                            /s/ Gregory G. Guice____________
                                                            Gregory G. Guice (0076524)
                                                            REMINGER CO., L.P.A.
                                                            101 W. Prospect Ave., Suite 1400
                                                            Cleveland, Ohio 44115
                                                            P: 216-687-1311
                                                            F: 216-687-1841
                                                            Email: gguice@reminger.com
                                                            Counsel for Defendant KAA Energy, Inc.
      Case: 1:19-cv-00081-DAR Doc #: 43 Filed: 02/08/19 2 of 2. PageID #: 319



                                   CERTIFICATE OF SERVICE


          The undersigned hereby certifies that on this 8th day of February, 2019, a copy of the above

and foregoing document has been served via the court’s electronic filing system to all counsel of

record.



                                                /s/ Gregory G. Guice
                                                Gregory G. Guice (0076524)
                                                Counsel for Defendant KAA Energy, Inc.
